The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 30, 2014

                                       No. 04-14-00432-CR

                                     Otto Ray KIETZMAN,
                                           Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

            From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                 Trial Court No. 2013W0631
                        Honorable Andrew Carruthers, Judge Presiding


                                          ORDER
        On February 28, 2014, appellant filed an amended application for writ of habeas corpus
seeking relief from an extradition order. On March 14, 2014, the trial court signed an order
denying relief, and appellant filed a timely notice of appeal from that order on March 18, 2014.
On June 2, 2014, the trial court signed a second order denying relief, and appellant filed a timely
notice of appeal from that order on June 11, 2014.

        Appellate courts do not have jurisdiction to review a trial court’s refusal to grant an
application for a writ of habeas corpus; however, appellate courts may consider an appeal if the
trial court conducts a hearing on appellant’s application, and the trial court rules of the merits of
the claim. Ex parte Hargett, 819 S.W.2d 866, 868 (Tex. Crim. App. 1991). Because it appeared
that the trial court only conducted a hearing with regard to the order signed on March 14, 2014,
this court ordered appellant to show cause why his appeal from the trial court’s order dated June
2, 2014 should not be dismissed for lack of jurisdiction. The order noted that if appellant failed
to respond within the time provided, the appeal would proceed only with regard to the trial
court’s March 14, 2014 order. All other appellate deadlines were suspended pending further
order of this court. On July 3, 2014, this court granted appellant an extension of time to file his
response to this court’s show cause order.

       On July 10, 2014, appellant’s court-appointed attorney filed a brief pursuant to Anders v.
California, 368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on
appeal. The brief contains no response to the jurisdictional issue raised by this court.
Accordingly, the jurisdictional issue will be CARRIED WITH THE APPEAL.
       Counsel informed the appellant of his right to file his own brief and provided appellant
with a form motion for requesting the appellate record. See Kelly v. State, No. PD-07-02-13,
2014 WL 2865901, at *3 (Tex. Crim. App. June 25, 2014); Nichols v. State, 954 S.W.2d 83, 85
(Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—
San Antonio 1996, no pet.). On July 17, 2014, appellant filed a motion for pro se access to the
appellate record. The State has filed a letter waiving its right to file an appellee’s brief unless the
appellant files a pro se brief.

        Appellant’s motion to access the record is GRANTED. The clerk of this court is
instructed to send a paper copy of the clerk’s record and reporter’s record for this appeal to
appellant with this order.

        If, after reviewing the record, appellant desires to file a pro se brief, he must do so within
thirty days from the date of this order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a
pro se brief, the State may file a responsive brief no later than thirty days after the date the
appellant’s pro se brief is filed in this court. It is further ORDERED that the motion to
withdraw, filed by appellant’s counsel, is HELD IN ABEYANCE pending further order of the
court.



                                                       _________________________________
                                                       Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court